                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION




BENJAMIN CHARLES, on behalf of himself                    No. 3:17-CV-0955-YY
and others similarly situated,

              Plaintiff,

       v.

PORTFOLIO RECOVERY ASSOCIATES,                            ORDER
LLC,

              Defendant.



HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation [42] on August 1, 2018, in

which she recommends the Court grant Defendant’s motion to compel arbitration. Plaintiff

timely filed objections to the Findings and Recommendation. The matter is now before the

Court pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).




1 - ORDER
        When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

        The Court has carefully considered Plaintiff’s objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation.

                                         CONCLUSION

        The Court adopts Magistrate Judge You’s Findings and Recommendation [42].

Therefore, Defendant’s Motion to Compel Arbitration [23] is granted and this case is stayed

pending individual arbitration of the Fair Debt Collection Practices Act (FDCPA) claim alleged

by Plaintiff in this case.

        IT IS SO ORDERED.

        DATED this           day of ____________________, 2019.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
